Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-15 are present in this application. Claims 1-15 are pending in this office
Action.

3. 	The present application is being examined under the pre-AIA  first to invent provisions.

4. 	This office action is NON-FINAL.

Drawings

5. 	The Drawings filed on 08/21/18 are acceptable for examination purposes.

Specification

6. 	The Specification filed on 08/21/18 is acceptable for examination purposes.



Examiner’s Note - 35 U.S.C. §112

 	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination  may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. §
112(f). The presumption that 35 U.S.C. § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
 	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
 	Claims 1-3 and 5-7 limitations “a deployer to manage”, a deployer to create”, “an archiver to initiate”, “an archiver to merge”, “an archiver to switch”, “the archiver is to 
 	Since the claim limitations invokes 35 U.S.C. § 112(f), the specification was reviewed to find a description of the corresponding structure to achieve the claimed functions. Examiner found that the specification does explicitly show a specific corresponding structure.  Each “deployer to” and “archiver to” is specifically excluded from being interpreted as software per se. See MPEP §2181(II) (B) third to last paragraph. 
 	If Applicants wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicants must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
 	If Applicants does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) Applicants may amend the claims so that they will clearly not invoke 35 U.S.C.
§ 112(f) or present a sufficient showing that the claims recites sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. § 112(f).
etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 08/21/2018 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed
 	or described as set forth in section 102 of this title, if the differences between the
  	subject matter sought to be patented and the prior art are such that the subject
 	matter as a whole would have been obvious at the time the invention was made to
 	a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negative by the manner in which the invention was made.

8. 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2008/0263007 A1) in view of KUMARASAMY et al. (US 2020/0210447 A1).
 	Regarding claim 1, Schmidt teaches a system for structured data archival with reduced downtime comprising, (See Schmidt Col. 2 lines 55-57, archived objects 240 may be stored in less expensive media, yet be located or accessed more quickly using such archive indices 220. Such archival might reduce the load on active systems):
(See Schmidt paragraph [0017], the archiving of active data objects 230 through the identification of one or more metadata attributes associated with an attribute table 310), and a non-active table (NAT), (See Andrasak paragraph [0013], non -active state), wherein client access to the AT is enabled, and wherein the AT includes data to be archived, (See Schmidt paragraph [0042], Each level of access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220), and wherein the client access to the NAT is not enabled, (See Schmidt paragraph [0042], access permission levels may be used to control access to an archive index 220).
 	Schmidt does not explicitly disclose wherein the NAT includes a copy of the data to be archived, create an intermediate table (IT) to record, during data archival, changes to the data to be archived and create triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived; and an archiver to :initiate the data archival by archiving the copy of the data to be archived from the NAT merge the recorded data from the IT to the NAT upon receiving an indication that the client access to the AT is not enabled, and switch the client access from the AT to the NAT by changing a table synonym, wherein the client access to the NAT is enabled upon completion of the data archival.
 	However, KUMARASAMY teaches wherein the NAT includes a copy of the data to be archived, (See KUMARASAMY paragraph [0279], the DB archiving module 350 retrieves all the records to be archived from the relevant tables so that they can be copied to the storage devices 380), create an intermediate table (IT) to (See KUMARASAMY paragraph [0162], archive copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format) and create triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived, (See KUMARASAMY paragraph [0142], information stored in the index cache 153 typically comprises data that reflects certain particulars about storage operations that have occurred relatively recently. After some triggering event…to archives or other files stored on the storage device(s) 108); an archiver to:initiate the data archival by archiving the copy of the data to be archived from the NAT, (See Pederson paragraph [0008], The copying of rows from the source table 200 to the archive table 220), and merge the recorded data from the IT to the NAT upon receiving an indication that the client access to the AT is not enabled, (See KUMARASAMY paragraph [0278], The rules for various users may be sent from the storage manager to the data agents 340, and the DB archiving module 350 may construct the rules by combining the archiving rules for various users), and switch the client access from the AT to the NAT by changing a table synonym, wherein the client access to the NAT is enabled upon completion of the data archival, (See KUMARASAMY paragraph [0271], A database archiving module 350 specific to a database application 360 may include logic that is based on the underlying database specific schema and commands. Because data in a database is very much related, having access to information relating to the database schema can allow the DB archiving module 350 to determine the relationship between the data in the database (e.g., tables and/or other relational database data structures)).
 	Schmidt together with KUMARASAMY are analogous art because they are in the same field of endeavor, reduce the load on active systems. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Schmidt to include wherein the NAT includes a copy of the data to be archived, create an intermediate table (IT) to record, during data archival, changes to the data to be archived and create triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived; and an archiver to :initiate the data archival by archiving the copy of the data to be archived from the NAT merge the recorded data from the IT to the NAT upon receiving an indication that the client access to the AT is not enabled, and switch the client access from the AT to the NAT by changing a table synonym, wherein the client access to the NAT is enabled upon completion of the data archival of KUMARASAMY, to protect the information stored on their computer networks while minimizing impact on productivity (See KUMARASAMY paragraph [0003]).

 	Regarding claim 2, Schmidt taught the system of claim 1, as described above.
Schmidt further teaches wherein the archiver is to provide a second indication that the client access to the NAT is enabled, (See Schmidt paragraph [0042], Each level of access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220).



 	Regarding claim 3, Schmidt taught the system of claim 1, as described above.
	Schmidt does not explicitly disclose wherein the deployer is to:create a new schema for the NAT; and create the IT based on one of the new schema for the NAT and an existing schema for the AT.
 	However, KUMARASAMY teaches wherein the deployer is to: create a new schema for the NAT, (See KUMARASAMY paragraph [0011], The data is organized in a plurality of tables, generated by a database application residing on a first client computing device); and create the IT based on one of the new schema for the NAT and an existing schema for the AT, (See KUMARASAMY paragraph [0279], the DB archiving module 350 may construct rules for extracting the records to archive when it determines the table relationships based on the database schema).
 	Schmidt together with KUMARASAMY are analogous art because they are in the same field of endeavor, reduce the load on active systems. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Schmidt to include wherein the deplorer is to: create a new schema for the NAT; and create the IT based on one of the new schema for the NAT and an existing schema for the AT of KUMARASAMY, to protect the information stored on their computer networks while minimizing impact on productivity (See KUMARASAMY paragraph [0003]).



 	Regarding claim 4, Schmidt taught the system of claim 1, as described above.
	Schmidt does not explicitly disclose wherein the triggers include one of insert, update, and delete trigger.
 	However, KUMARASAMY teaches wherein the triggers include one of insert, update,and delete triggers, (See KUMARASAMY paragraph [0059], the client computing device(s) 102 and corresponding applications 110 may create, access, modify, write, delete, and otherwise use primary data 112, See KUMARASAMY paragraph [0211], the client computing device 102 (or associated department) is adjusted accordingly or an alert may trigger).
 	Schmidt together with KUMARASAMY are analogous art because they are in the same field of endeavor, reduce the load on active systems. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Schmidt to include wherein the triggers include one of insert, update,and delete triggers of KUMARASAMY, to protect the information stored on their computer networks while minimizing impact on productivity (See KUMARASAMY paragraph [0003]).

 	Claim 12 recites the same limitations as claim 4 above. Therefore, claim 12 is rejected based on the same reasoning.

 	Regarding claim 5, Schmidt taught the system of claim 1, as described above.
(See Schmidt paragraph [0271], having access to information relating to the database schema can allow the DB archiving module 350 to determine the relationship between the data in the database (e.g., tables and/or other relational database data structures)).

 	Regarding claim 6, Schmidt taught the system of claim 1, as described above.
Schmidt further teaches wherein the deployer is to record information associated with the AT and the NAT in a metadata table, (See Schmidt paragraph [0042], Each level of access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220).

 	Regarding claim 7, Schmidt taught the system of claim 6, as described above.
Schmidt further teaches wherein the archiver is to identify the information associated with the AT from the metadata table, (See Schmidt paragraph [0042], Each level of access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220).

 	Regarding claim 8, Schmidt teaches a method for structured data archival with reduced downtime comprising, (See Schmidt Col. 2 lines 55-57, archived objects 240 may be stored in less expensive media, yet be located or accessed more quickly using such archive indices 220. Such archival might reduce the load on active systems):
(See Schmidt paragraph [0017], the archiving of active data objects 230 through the identification of one or more metadata attributes associated with an attribute table 310), and a non-active table (NAT), (See Andrasak paragraph [0013], non -active state), wherein client access to the AT is enabled, and wherein the AT includes data to be archived, (See Schmidt paragraph [0042], Each level of access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220), and wherein the client access to the NAT is not enabled, (See Schmidt paragraph [0042], access permission levels may be used to control access to an archive index 220).
 	Schmidt does not explicitly disclose wherein the NAT includes a copy of the data to be archived; creating an intermediate table (IT) to record, during data archival, changes to the data to be archived; creating triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived; initiating the data archival by archiving the copy of the data to be archived from the NAT; merging the recorded data from the IT to the NAT upon receiving an indication that the client access to the NAT is not enabled; switching the client access from the AT to the NAT by changing a table synonym, wherein the client access to the NAT is enabled upon completion of the data archival; and providing a second indication that the client access to the NAT is enabled.
 	However, KUMARASAMY teaches wherein the NAT includes a copy of the data to be archived, (See KUMARASAMY paragraph [0279], the DB archiving module 350 retrieves all the records to be archived from the relevant tables so that they can be copied to the storage devices 380), create an intermediate table (IT) to (See KUMARASAMY paragraph [0162], archive copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format) and create triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived, (See KUMARASAMY paragraph [0142], information stored in the index cache 153 typically comprises data that reflects certain particulars about storage operations that have occurred relatively recently. After some triggering event…to archives or other files stored on the storage device(s) 108); initiating the data archival by archiving the copy of the data to be archived from the NAT, (See Pederson paragraph [0008], The copying of rows from the source table 200 to the archive table 220), merging the recorded data from the IT to the NAT upon receiving an indication that the client access to the NAT is not enabled; (See KUMARASAMY paragraph [0278], The rules for various users may be sent from the storage manager to the data agents 340, and the DB archiving module 350 may construct the rules by combining the archiving rules for various users), switching the client access from the AT to the NAT by changing a table synonym, wherein the client access to the NAT is enabled upon completion of the data archival, (See KUMARASAMY paragraph [0271], A database archiving module 350 specific to a database application 360 may include logic that is based on the underlying database specific schema and commands. Because data in a database is very much related, having access to information relating to the database schema can allow the DB archiving module 350 to determine the relationship between the data in the database (e.g., tables and/or other relational database data structures)), and providing a second indication that the client access to the NAT is enabled, (See KUMARASAMY paragraph [0278], The rules for various users may be sent from the storage manager to the data agents 340, and the DB archiving module 350 may construct the rules by combining the archiving rules for various users).
 	Schmidt together with KUMARASAMY are analogous art because they are in the same field of endeavor, reduce the load on active systems. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Schmidt to include wherein the NAT includes a copy of the data to be archived; creating an intermediate table (IT) to record, during data archival, changes to the data to be archived; creating triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived; initiating the data archival by archiving the copy of the data to be archived from the NAT; merging the recorded data from the IT to the NAT upon receiving an indication that the client access to the NAT is not enabled; switching the client access from the AT to the NAT by changing a table synonym, wherein the client access to the NAT is enabled upon completion of the data archival; and providing a second indication that the client access to the NAT is enabled of KUMARASAMY, to protect the information stored on their computer networks while minimizing impact on productivity (See KUMARASAMY paragraph [0003]).

 	Regarding claim 10, Schmidt taught the method of claim 8, as described above.
Schmidt further teaches comprising enabling the triggers upon the initiating of the data archival, (See Schmidt paragraph [0271], having access to information relating to the database schema can allow the DB archiving module 350 to determine the relationship between the data in the database (e.g., tables and/or other relational database data structures).

 	Regarding claim 11, Schmidt taught the method of claim 10, as described above.
Schmidt further teaches recording information associated with the AT and the NAT in a metadata table, (See Schmidt paragraph [0040], Customization table 310 includes one or more table records 320, each table record 320 associated with one or more metadata attributes 322 See Schmidt paragraph [0042], Each level of access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220);
 	identifying the information associated with the AT from the metadata table, (See Schmidt paragraph [0040], customization table 310 to identify corresponding metadata attributes 322. The corresponding metadata attributes 322 may be utilized to populate an archive index 220, See Schmidt paragraph [0042], access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220).
 	Schmidt does not explicitly disclose enabling the triggers on the AT based on the identified information.
 	However, KUMARASAMY teaches enabling the triggers on the AT based on the identified information, (See KUMARASAMY paragraph [0211], the client computing device 102 (or associated department) is adjusted accordingly or an alert may trigger).
 	Schmidt together with KUMARASAMY are analogous art because they are in the same field of endeavor, reduce the load on active systems. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Schmidt to include enabling the triggers on the AT based on the identified information.of KUMARASAMY, to protect the information stored on their computer networks while minimizing impact on productivity (See KUMARASAMY paragraph [0003]).

 	Regarding claim 13, Schmidt teaches a non-transitory computer readable medium for structured data archival with reduced downtime, comprising executable instructions to:
 	manage an active table (AT), (See Schmidt paragraph [0017], the archiving of active data objects 230 through the identification of one or more metadata attributes associated with an attribute table 310), and a non-active table (NAT), (See Andrasak paragraph [0013], non -active state), wherein client access to the AT is enabled, and wherein the AT includes data to be archived, (See Schmidt paragraph [0042], Each level of access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220), and wherein the client access to the NAT is not enabled, (See Schmidt paragraph [0042], access permission levels may be used to control access to an archive index 220).
	Schmidt does not explicitly disclose wherein the NAT includes a copy of the data to be archived; create an intermediate table (IT) to record, during data archival, changes to the data to be archived; create triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived; initiate the data archival by 
 	However, KUMARASAMY teaches wherein the NAT includes a copy of the data to be archived, (See KUMARASAMY paragraph [0279], the DB archiving module 350 retrieves all the records to be archived from the relevant tables so that they can be copied to the storage devices 380), create triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived, (See KUMARASAMY paragraph [0162], archive copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format) create triggers on the AT and the NAT to facilitate the record, by the IT, of the changes to the data to be archived, (See KUMARASAMY paragraph [0142], information stored in the index cache 153 typically comprises data that reflects certain particulars about storage operations that have occurred relatively recently. After some triggering event…to archives or other files stored on the storage device(s) 108); initiate the data archival by archiving the copy of the data to be archived from the NAT, (See Pederson paragraph [0008], The copying of rows from the source table 200 to the archive table 220), enable the triggers on the AT based on information associated with the AT, wherein the information is retrieved from a metadata table, (See Schmidt paragraph [0042], Each level of access permission may allow a client 104 to access different metadata attributes 322 in order to define archive indices 220); merge the recorded data from the IT to the NAT upon receiving an indication that the client access to the AT is not enabled; (See KUMARASAMY paragraph [0278], The rules for various users may be sent from the storage manager to the data agents 340, and the DB archiving module 350 may construct the rules by combining the archiving rules for various users), switch the client access from the AT to the NAT by changing a table synonym, wherein the client access to the NAT is enabled upon completion of the data archival, (See KUMARASAMY paragraph [0271], A database archiving module 350 specific to a database application 360 may include logic that is based on the underlying database specific schema and commands. Because data in a database is very much related, having access to information relating to the database schema can allow the DB archiving module 350 to determine the relationship between the data in the database (e.g., tables and/or other relational database data structures)), and providing a second indication that the client access to the NAT is enabled, (See KUMARASAMY paragraph [0278], The rules for various users may be sent from the storage manager to the data agents 340, and the DB archiving module 350 may construct the rules by combining the archiving rules for various users).
 	Schmidt together with KUMARASAMY are analogous art because they are in the same field of endeavor, reduce the load on active systems. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the list of Schmidt to include wherein the NAT includes a copy of the data to be archived; create an intermediate table (IT) to record, during data archival, changes to the data to be 

Conclusions/Points of Contacts
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892. 
Andrasak et al. (US 2008/0294697 A1) directed to a method of controlling an archival process in a supply chain management software tool. In particular, the invention is directed to control tables that identify files or directories to be archived.
Pederson et al. (US 20090157775 A1) a method of restoring a target table in a database system from an archive. For each target table, the archive has a plurality of base rows and a set (possibly empty) of log records. Substantially all base rows are copied from the archive to the target table. Substantially all related 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163